Case: 19-13445   Date Filed: 05/01/2020   Page: 1 of 3



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13445
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:19-cv-80757-WPD



MICHAEL SAMUELS,

                                                         Petitioner-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF CORRECTIONS,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 1, 2020)

Before WILLIAM PRYOR, GRANT and LUCK, Circuit Judges.

PER CURIAM:
               Case: 19-13445     Date Filed: 05/01/2020     Page: 2 of 3



      Michael Samuels, a Florida prisoner, appeals the denial of his petition for a

writ of habeas corpus. 28 U.S.C. § 2254. Samuels argues that he was entitled to an

evidentiary hearing on his claim of ineffective assistance of trial counsel. We

affirm.

      We review the denial of an evidentiary hearing in a postconviction

proceeding for abuse of discretion. McNair v. Campbell, 416 F.3d 1291, 1297

(11th Cir. 2005). Under that standard, we will not reverse unless the district court

misapplied the law or made findings of fact that are clearly erroneous. Id. An

evidentiary hearing is unnecessary unless it would “enable [a postconviction

petitioner] to prove the petition’s factual allegations, which, if true, would entitle

[him] to federal habeas relief.” Crowe v. Hall, 490 F.3d 840, 847 (11th Cir. 2007).

      The district court did not abuse its discretion when it summarily denied

Samuels’s petition for a writ of habeas corpus. Samuels argues that the district

court erroneously discredited his allegations that trial counsel failed to enforce a

promise made off-the-record by the prosecutor to request a sentence of 138 months

of imprisonment. See Gallego v. United States, 174 F.3d 1196, 1197–99 (11th Cir.

1999). But the district court determined that the record of Samuels’s guilty plea

proceedings established that he negotiated for his sentence of 180 months of

imprisonment. Samuels acknowledged in his written plea agreement that he would

be sentenced to 180 months of imprisonment. His agreement stated that “[n]o one


                                           2
              Case: 19-13445     Date Filed: 05/01/2020   Page: 3 of 3



has made any promises or representations to me, other than those in the written

plea agreement” to plead guilty and that “[t]he only promises or representations

made to me are those listed in the plea agreement.” During the change of plea

hearing, the prosecutor stated that Samuels had agreed to serve 180 months of

imprisonment, and Samuels confirmed that understanding of their agreement.

Because the record affirmatively contradicted the allegations in Samuels’s petition,

Samuels was not entitled to an evidentiary hearing.

      We AFFIRM the denial of Samuels’s petition for a writ of habeas corpus.




                                         3